DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article having a hip holding portion including a side region and a rear region, the hip holding portion comprising a first protruding portion, a first depressed portion, and a second protruding portion, wherein the first protruding portion includes a portion where a width of the body of the article is the largest, the first depressed portion being immediately forward of the first protruding portion, and the second protruding portion being immediately forward of the first depressed portion, and a largest width of the second protruding portion being smaller than or equal to the smallest width of the first depressed portion. The closest prior art of record, U.S. Patent Publication 2018/0369026 to Shima et al., discloses an absorbent article having a hip holding portion, as shown in figure 2, wherein the hip holding portion has a first protruding portion, a first depressed portion, and a second protruding portion. However, the protruding portion immediately forward of the first depressed portion has a largest width that is larger than the smallest width of the first depressed portion. The hip holding portion of Shima has a protruding portion with a largest width that is smaller than the smallest width of the first depressed portion, but it not located immediately forward of the first depressed portion. Instead, there is an additional protruding portion and an additional depressed portion between the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781